Gray, J.
The money deposited in the bank by the minor, John Taylor, was not received by him as wages or compensation for services performed by him during minority, but in consideration of his voluntary enlistment into the military service of the United States, which he was not obliged by law, and could not have been compelled by his father, to enter into. It has already been decided by this court that a bounty paid by the national government, or by a state, city or town, to a child or apprentice, upon his enlisting into the military service of the United States, belongs to him, and not to his father or master. Banks v. Conant, 14 Allen, Kelly v. Sprout, ante, 169. Although the money received by the minor in this case was not paid by any public authority, but by a private individual and to induce the minor to enter the military service as his substitute, it was none the less paid for the act of enlistment, not for any services to be subsequently performed. Bill dismissed, with costs.